IN THE SUPREME COURT OF THE STATE OF NEVADA


                DANNY LORA,                                                No. 85515
                                         Appellant,
                             vs.
                THE STATE OF NEVADA,
                                 Respondent.
                                                                            FILE
                                                                            NOV 1 0 2022



                                      ORDER DISMISSING APPEAL

                            This is a pro se notice of appeal from a purported district court
                order dismissing a postconviction petition for a writ of habeas corpus.
                Seventh Judicial District Court, White Pine County; Steve L. Dobrescu,
                Judge.
                            This court's review of this appeal reveals a jurisdictional defect.
                Specifically, no decision had been made on the petition when appellant filed
                the notice of appeal on October 11, 2022. Thus, the notice of appeal is
                premature. See NRS 177.015(3) (stating that a defendant only may appeal
                from a final judgment or verdict). Appellant may file an appeal from a final
                order of the district court dismissing his petition. Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                                                    , J.
                                         Hardesty


                      /4         0
                                            J.                                         , J.
                Stiglich                                   Herndon


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                cc:     Hon. Steve L. Dobrescu, District Judge
                        Danny Lora
                        Attorney General/Carson City
                        White Pine County District Attorney
                      i Attorney General/Ely
                        White Pine County Clerk
                      ,




SUPREME COURT
         OF
      NEVADA
                                                      2
(0) I 947A